DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Track One
The applicant’s 7/18/2022 petition for Track One status was granted 7/28/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered. 

Response to Amendment/Response to Arguments
Applicant's current amendments overcome the final rejections of the office action dated 4/18/2022 and, therefore, the finality of that action is withdrawn. A Notice of Allowance (NOA) is issued herewith.
Claim Status
Claims 1-4 and 6-22 are currently pending. Claims 1, 3, 4, 6-10, 12, 13 and 16-22 have been amended; and claim 5 has been canceled. No new claims have been added.

Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: forming a first resist in the first opening of the first sub-pixel; removing the first OLED material, the first cathode, and the first encapsulation layer over the second portion exposed by the first resist; forming a second opening 
of a second sub-pixel defined by adjacent second inorganic overhang structures 

disposed on the PDL structures disposed over the substrate; depositing, at the 

OLED angle θOLED defined using the second inorganic overhang structures, a 

second OLED material over the first portion and the second portion of the 

substrate, in combination with the additionally claimed features.

In Re claims 2-4, 6-15 and 21, they are allowable because of their dependence from claim 1.

B.	Re claim 16, the prior art cannot be used to anticipate, nor to render obvious the limitations of: forming a resist in the first opening of the first sub-pixel; removing the first OLED material, the first cathode, and the first encapsulation layer over the second portion exposed by the resist; forming a second opening of a second sub-pixel defined by adjacent second inorganic overhang structures disposed on the PDL structures disposed over the substrate; depositing, at the OLED angle θOLED defined using the second inorganic overhang structures, a second OLED material over the first portion and the second portion of the substrate, in combination with the additionally claimed features.
In Re claims 17-19, they are allowable because of their dependence from claim 16.

C.	Re claim 20, the prior art cannot be used to anticipate, nor to render obvious the limitations of: forming a resist in the first opening of the first sub-pixel; depositing, at an OLED angle θOLED defined using the first inorganic overhang structures, a first OLED material over a first portion and a second portion of the substrate using evaporation deposition, the first portion corresponding to the first sub-pixel and the second portion corresponding to the second sub-pixel, in combination with the additionally claimed features.

D.	Re claim 22, the prior art cannot be used to anticipate, nor to render obvious the limitations of: forming a resist in the first opening of the first sub-pixel; depositing, at a HIL angle θHIL defined using the first inorganic overhang structures, a first HIL layer over a first portion and a second portion of the substrate using evaporation deposition, the first portion corresponding to the first sub-pixel and the second portion corresponding to the second sub-pixel, in combination with the additionally claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892